Bexi, J.
1. “It has been repeatedly held that a ground of a motion for a new trial based on the admission or rejection of evidence presents nothing for adjudication, when such evidence is not set forth therein either literally or in substance nor attached as an exhibit to the motion.” Shaw v. Jones, 133 Ga. 446 (9) (66 S. E. 240). Accordingly. *405an assignment that the court erred in not allowing the movant “ to go into evidence supporting ” and “ setting . up ” a stated parol contract cannot be considered, in the absence of a statement of the substance of the evidence by which it was sought to “ support ” or “ set up ” the contract mentioned. The quoted expressions state only conclusions The motion contained but the one special ground. See Cooley v. Jones & Hopkins Mfg. Co., 15 Ga. App. 778 (2) (84 S. E. 232).
Decided June 25, 1923.
Harry M. Breed, for plaintiff in error.
Raymond W. Martin, contra.
2. This case arose upon a distress warrant converted into mesne process by a counter-affidavit. There being sufficient evidence io authorize the verdict in favor of the plaintiff', the court did not err, upon the general grounds, in overruling the motion of the defendant for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.